Plaintiff in error instituted this suit in the justice court to recover 232 bales of baled oats, or the alleged value thereof, $150.80. Defendant in error filed a cross-action in the justice court, and on trial in said court recovered judgment on his cross-action against plaintiff in error for $108.60. Plaintiff in error had the transcript of the Judgment in the Justice court filed in the county court, but did not file any appeal bond in the justice court. Defendant in error filed his motion in the county court to have the appeal dismissed because no appeal bond was filed. The trial court sustained said motion and dismissed the appeal, and it is from said order this appeal is prosecuted.
Plaintiff in error's sole contention is that, since he failed to recover judgment in the justice court, he was entitled to appeal to the county court without giving any bond. This question has been decided adversely to said contention, and same is not now an open question. Article 2456, Revised Statutes; Edwards v. Morton, 92 Tex. 152,46 S.W. 792; Dupree v. Massey (Tex.Civ.App.) 180 S.W. 668; Wilson v. New Orleans, T.  M. Ry. Co. (Tex.Civ.App.) 298 S.W. 300; Chillicothe Land Co. v. Ward (Tex.Civ.App.) 141 S.W. 1024. The rule seems to be well established that, where a Judgment is rendered against the plaintiff in the justice court for anything besides costs, he is required, in order to appeal to the county court, to execute a bond for double the amount thereof.
The judgment of the trial court is affirmed.